DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
               In claim 2, line 2, “a shaft including a fluid channel” is unclear as to whether an additional shaft is being claimed, since claim 1 already recites a shaft.  For purposes of this action, it is assumed that the shaft being claimed in claim 2 is the same shaft being claimed in claim 1.  Thus, it is suggested that “a shaft including” be amended to read –the shaft includes--.
               In claim 5, line 1, “the proximal shaft portion” has no prior antecedent basis.
               In claim 5, line 2, “the distal shaft portion” has no prior antecedent basis.
               In claim 5, line 2, “the longitudinal axis” should be –a longitudinal axis--.
               In claim 6, lines 1 and 2 are confusing as to whether “bend” being recited in line 1 is the same “bend” recited in claim 5.  Since claim 6 further limits the degree range recited in line 2 of claim 5, it is assumed that the “bend” in claim 6 is the same “bend” recited in claim 5.  It is suggested that “there is a bend” in line 1 be amended to read –said bend--, and in line 2, “of” be amended to read –is--.
               In claim 7, line 2, “the nozzle portion” has no prior antecedent basis.
               In claim 7, line 2, “the longitudinal axis” should be –a longitudinal axis--.
               In claim 8, lines 1 and 2 are confusing as to whether “bend” being recited in line 1 is the same “bend” recited in claim 7.  Since claim 8 further limits the degree range recited in line 2 of claim 7, it is assumed that the “bend” in claim 8 is the same “bend” recited in claim 7.  It is suggested that “there is a bend” in line 1 be amended to read –said bend--, and in line 2, “of” be amended to read –is--.
              In claim 9, line 1, “the connector portion” has no prior antecedent basis.
              In claim 9, lines 1 and 2, “the proximal shaft portion” has no prior antecedent basis.
              In claim 10, lines 1 and 2, “the distal shaft portion” and “the proximal shaft portion” have no prior antecedent basis.
              In claim 11, lines 1 and 2, “the longitudinal axis” should be –a longitudinal axis--.
              In claim 12, line 1, “the nozzle portion” has no prior antecedent basis.
              In claim 14, line 1, “the connector portion” has no prior antecedent basis.
              In claim 16, line 1, “the shaft portion” has no prior antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,9,14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berkely et al 201560050613.
               With regard to claim 1, Berkely et al disclose an oral irrigator tip comprising a shaft 140 (fig. 1B) including an outlet opening (fig. 4G) and an inlet opening (fig. 4G) in fluid communication with the outlet opening.
[AltContent: arrow][AltContent: textbox (Nozzle portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal shaft portion)][AltContent: textbox (Proximal shaft portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outlet opening)][AltContent: textbox (Inlet opening)]                                                     
    PNG
    media_image1.png
    306
    322
    media_image1.png
    Greyscale

                With regard to claim 2, note that the shaft 140 (fig. 1B) includes a fluid channel (within) such that the shaft is configured to provide fluid communication between an oral irrigator unit 104 (fig. 1B) and the outlet opening.
                 With regard to claim 3, note that the shaft comprises a base portion 126 (fig. 1B), a connector portion 122, a proximal shaft portion (see annotated fig. 4G above), a distal shaft portion and a nozzle portion linking the inlet opening to the outlet opening.
                With regard to claim 4, note that the shaft 140 (fig. 1B) is configured to be removably coupled to an oral irrigator unit 104 (fig. 1B).
                 With regard to claim 9, note that connector portion 122 is removably attached to the proximal shaft portion.  See fig. 1B.
                 With regard to claims 14 and 15, note that the connector portion 122 comprises a retaining component in the form of a recess (the interior recess of 122 that receives the proximal shaft portion).
                  With regard to claim 16, note that the shaft 140 comprises an anti rotation component 126 (prevents the shaft 140 from rotating).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Berkely et al 20150050613.
With regard to claims 5 and 6, Berkely et al clearly discloses a bend between the proximal shaft portion and the distal shaft portion, the bend being away from the longitudinal axis of the proximal shaft portion such that the distal shaft portion is in the same plane as the proximal shaft portion.
With regard to claims 7 and 8, Berkely et al clearly disclose a bend 404G between the proximal shaft portion and the nozzle portion such that the bend is away from the longitudinal axis of the distal shaft portion and orients the nozzle in a plane that is perpendicular to a plane of the proximal shaft portion.
[AltContent: arrow][AltContent: textbox (Bend between the proximal shaft portion and the nozzle portion)][AltContent: textbox (Bend between proximal shaft portion and distal shaft portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Proximal shaft portion and distal shaft portion lying in the same plane)][AltContent: arrow]                                    
    PNG
    media_image1.png
    306
    322
    media_image1.png
    Greyscale


Berkely et al do not specifically disclose the bends to be in the ranges as recited in claims 5-8.
It would have been obvious to one skilled in the art to form the bends of Berkely et al to be within 45-135 degrees, specifically 90 degrees, if one wished for the nozzle of Berkely to be oriented at a specific angle range, to be able to irrigate at a specific site.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Claims 10-13 is rejected under 35 U.S.C. 103 as being unpatentable over Berkely et al 20150050613 in view of Moon 20050090786.
               With regard to claims 10-13, Berkely et al do not disclose the distal shaft portion being removably attached to the proximal shaft portion, nor the nozzle portion being removably attached to the distal shaft portion, such that the distal shaft portion may pivot on the longitudinal axis of the proximal shaft portion, and such that the nozzle portion may pivot on the longitudinal axis of the distal shaft portion.
                 Moon discloses an irrigator in which various sections of the device are removably attached to each other (see fig. 1B), thus allowing them to pivot relative to each other.  See paragraph 32.
                 It would have been obvious to one skilled in the art to form the distal shaft portion/proximal shaft portion and the distal shaft portion/nozzle portion to be removably attached to each other in the Berkely et al irrigator, in view of the teaching of Moon that it is known that an irrigator may be formed such that various sections are removably with respect to each other.  Thus, the irrigator of Berkely et al/Moon would have such removably attached sections be pivotable on the longitudinal axis of an adjoining section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772